DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 2/28/2022 has been entered into the record.  Claims 1-7, 9-11, 13, and 14 are amended.  Claim 8 is canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US 2016/0325932 A1) in view of Fryer (US 10,836,577 B2).
Consider claims 1 and 2.  Hognaland teaches an automated storage and retrieval system comprising:  a track system (14) comprising a first set of parallel tracks arranged in a horizontal plane and extending in a first direction, and a second set of parallel tracks arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction (13, see fig. 5), wherein the first and second sets of tracks form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells (cells containing bins 2), each adjacent grid cell comprising a grid opening defined by a pair of adjacent tracks of the first set of tracks and a pair of adjacent tracks of the second set of tracks (see fig. 5); a plurality of stacks of storage containers (2) arranged in storage columns located beneath the track system, wherein each storage column is located vertically below a grid opening (see figs. 1 and 5); a 
Hognaland does not explicitly teach the specifically claimed geometry of the protruding section.  Fryer teaches an upper part (portion of vehicle above the wheel assemblies of the vehicle on the right of fig. 8) containing a protruding section (curved bar which engages latch 3, see figs. 8 and 9) which extends horizontally beyond the footprint of the container handling vehicle (vehicle on the right of fig. 8) and the lower part (portion of the vehicle proximate the wheel assemblies, see fig. 8), and, when the container handling vehicle is positioned above a grid cell, into a neighboring grid cell (see fig. 8).  It would have been obvious to a person having ordinary skill in the art to modify Hognaland’s protrusion to extend beyond a footprint of the vehicle and into a neighboring cell as taught by Fryer, since it has been held that a mere change in the size and/or shape of a component is within the level of ordinary skill in the art.  Please see MPEP 2144.04(IV); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); and In re Dailey
Consider claim 3.  Hognaland teaches that the wheel assembly comprises a first set of wheels (10) for engaging with the first set of tracks to guide movement of the container handling vehicle in the first direction, and a second set of wheels (11) for engaging with the second set of tracks to guide movement of the container handling vehicle in the second direction.
Consider claim 4.  Hognaland teaches that the container handling vehicle comprises:  a lifting device (9) arranged to transport a storage container vertically between a storage position in a stack and a transport position in the storage space, the lifting device comprising:  a gripping device being configured to releasably grip a storage container (portion of 9 which hooks onto the bin, see fig. 4); and a lifting motor (motive means of 9) being configured to raise and lower the gripping device relative to the storage space (see paragraph [0047] and fig. 4).
Consider claims 5-7.  Hognaland does not explicitly teach a recessed section as specifically claimed.  Fryer teaches that it is well-known to provide a complementary recessed section in an automated vehicle in order to accommodate a protrusion of an adjacent vehicle (see figs. 8, 10, and 12 for examples), the recessed section extends across a whole width or length of the container handling vehicle in a direction which is orthogonal to a direction in which the protruding section extends (see figs. 8, 10, and 12), and the protruding section and the recessed section are arranged at opposite sides of the container handling vehicle (see figs. 8, 10, and 12).  It would have been obvious to a person having ordinary skill in the art to modify Hognaland’s vehicle to have complementary protruding and recessed sections as taught by Fryer in order to allow vehicles to pass near each other without colliding.
Consider claims 9 and 13.  Hognaland teaches a container handling vehicle (1) for an automated storage and retrieval system, the container handling vehicle comprising a lower part comprising a wheel assembly (10, 11) for guiding the container handling vehicle along a horizontal track system of the automated storage and retrieval system, the wheel assembly containing at least two wheels that art orthogonal to each other (see fig. 2), and a storage space (7) arranged centrally within the lower part for 
Hognaland does not explicitly teach the specifically claimed geometry of the protruding section.  Fryer teaches an upper part (portion of vehicle above the wheel assemblies of the vehicle on the right of fig. 8) containing a protruding section (curved bar which engages latch 3, see figs. 8 and 9) which extends horizontally beyond the lower part of the container handling vehicle (vehicle on the right of fig. 8).  It would have been obvious to a person having ordinary skill in the art to modify Hognaland’s protrusion to extend beyond the lower part of the vehicle and as taught by Fryer, since it has been held that a mere change in the size and/or shape of a component is within the level of ordinary skill in the art.  Please see MPEP 2144.04(IV); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, Fryer teaches that a service vehicle can engage a protrusion on a malfunctioning vehicle to rescue the malfunctioning vehicle (see Fryer’s abstract and fig. 8).
Consider claims 10-12.  Hognaland does not explicitly teach a recessed section as specifically claimed.  Fryer teaches that it is well-known to provide a complementary recessed section in an automated vehicle in order to accommodate a protrusion of an adjacent vehicle (see figs. 8, 10, and 12 for examples), the protruding section and the recessed section are arranged at opposite sides of the container handling vehicle (see figs. 8, 10, and 12).  It would have been obvious to a person having ordinary skill in the art to modify Hognaland’s vehicle to have complementary protruding and recessed sections as taught by Fryer in order to allow vehicles to pass near each other without colliding.
Consider claim 14.  Hognaland teaches that the wheel assembly comprises wheels (10, 11) which are arranged around a periphery of the storage space (see fig. 5).
Response to Arguments
Applicant’s arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach a protruding section which extends horizontally beyond the footprint of the container handling vehicle and the lower part, wherein the lower part comprises every part of the container handling vehicle at or beneath a height of the wheel assembly.  This argument is not persuasive.  Fryer’s protrusion (curved bar which engages latch 3, see figs. 8 and 9) meets this limitation and it would have been obvious to modify Hognaland with Fryer for the reasons stated in the 35 U.S.C. 103 rejection above.
Applicant further argues that Fryer’s latching mechanism is disposed within the service device as shown in fig. 6.  This argument is not persuasive.  Fryer’s fig. 6 is vague as to how far latch 3 extends from the lower part of the vehicle.  Fryer’s fig. 8 clearly shows that both the latch 3 and the curved bar which engages the latch extend beyond the lower parts of the respective vehicles.
Applicant argues that one would not have been motivated to combine Hognaland with Fryer in order to arrive at the claimed protrusion.  This argument is not persuasive.  Fryer teaches that protrusions which extend in the claimed manner can be used to tow malfunctioning vehicles (see Fryer’s abstract and fig. 8).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652